Citation Nr: 0032108	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
left hip disorder.  

2.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied the benefits sought on 
appeal.  In this regard we note that the rating decision 
shows that it was rendered in "Huntington", but that the 
notice associated with the decision identifies St. 
Petersburg, Florida, as the RO.  

The veteran was afforded his requested hearing before a DRO 
in September 1999.  Additionally, we refer the informal claim 
of pension raised in May 2000 letter to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  Evidence of a nexus between a service-connected left 
ankle condition and a non-service-connected bilateral hip 
condition has been received since the RO's May 1986 decision.  
As this evidence was not previously of record, it must be 
considered in order to fairly decide the merits of the claim.

2.  Evidence showing that a service-connected left ankle 
disorder contributed to a bilateral hip disability is of 
record.  



CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a left hip disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  Service connection is warranted for the incremental 
increase of disability in the left hip that is proximately 
due to or resulting from the left ankle disability. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 4.3 (2000).

3.  Service connection is warranted for the incremental 
increase of disability in the right hip that is proximately 
due to or resulting from the left ankle disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 4.3 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist under 38 
U.S.C.A. § 5107 has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (2000).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (2000).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (2000).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within a specific time period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).  Active military service 
includes active duty, any period of active duty for training 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106 
(West 1991).

To establish service connection for [a disease not subject to 
presumptive service connection], a showing of continuity of 
symptomatology after discharge is required, unless there is 
medical evidence that the inservice condition, although not 
diagnosed as such in service, was 'chronic', see 38 C.F.R. § 
3.303(b), or there is evidence that connects the current 
condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

Additionally, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2000). Secondary service 
connection is also warranted for the increase in disability 
that results from aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995)(en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, compensation for the 
degree of disability, but only that degree, over and above 
the degree of disability existing prior to the aggravation is 
warranted).  For purposes of secondary service connection, 
this increase in disability is considered part of the 
original condition.  See 38 C.F.R. § 3.310 (1999).

The veteran testified that he now manifests left and right 
hip disorders that are the result of his left foot 
disability.  

Historically, the record shows that the veteran injured his 
left ankle playing football in service, and was assessed with 
a left ankle sprain.  An April 1950 radiographic report shows 
that there was a small spur formation at the tip of the 
internal malleolus.  A VA examination (VAE) report, also 
dated April 1950, assesses residuals of two torn lateral 
ligaments and mild traumatic arthritis with spur formation.  
A May 1950 rating decision (RD) established service 
connection for residuals of torn lateral ligaments, left 
ankle, evaluated as zero percent disabling.  

A May 1986 RD denied service connection for left hip, 
secondary to the service-connected left ankle condition.  The 
veteran was given notice of his appellate rights, but did not 
perfect an appeal during the one-year time period.  Thus, the 
first question before the Board is whether new and material 
evidence has been submitted sufficient to reopen the claim 
for a left hip disability.  

The evidence received subsequent to May 1986 includes VAE 
reports dated October 1997, December 1997, a March 1998 
addendum to these reports, a March 1999 opinion from the 
veteran's private physician, and an October 1999 VAE.  This 
evidence is offered to show either the existence or non-
existence of a relationship between the service-connected 
left ankle disability and the left or right hip disorder.  
Thus, we determine that new and material evidence has been 
submitted, and the claim is reopened.  

As indicated above, service-connection was initially 
established for residuals, torn lateral ligaments, left ankle 
in a May 1950 RD.  A June 1981 RD next assigned a 10 percent 
evaluation for residuals of torn lateral ligaments with 
degenerative changes, left ankle.  

Subsequently, the record shows that the veteran's disability 
picture appears complicated.  A January 1984 VAE report shows 
that the veteran's right leg was shorter than his left.  The 
examiner noted that an x-ray exam taken while standing erect 
with shoes off revealed a slight tilt of the pelvis, with the 
left hip being one cm higher than the right, and found that 
"this would obviously make the right leg shorter...".  
Additionally, the examiner found:

This shortness along with the 
degenerative arthritic changes in his 
left ankle makes walking for him a little 
difficult and therefore caus[es] him to 
have pain in the pelvic area.  [W]hen he 
stands with his left knee straight[,] 
this throws an obvious curvature into his 
low lumbar area, all of which causes 
constant pain to be present when he is on 
his feet.  [  ]  The shortness of his 
right leg is an anatomical defect which 
he no doubt was born with.  [  ]  To 
complicate matters, he had had cervical 
spinal surgery...in which he had had an 
accidental severance of the dura of that 
area resulting in some neurological 
deficiencies.  

The diagnoses were residuals of torn ligaments with 
degenerative arthritis-left ankle, degenerative joint disease 
[DJD] lumbar area, and anatomical shortness right leg with 
associated pelvic tilt and pain.  

An October 1997 VAE report shows that the veteran was 
diagnosed with degenerative arthritis left ankle, right 
ankle, and bilateral hips.  The examiner further finds "At 
this time in reviewing the patient's difficulty, it is 
certainly felt that it is as likely as not that the arthritis 
of his hips is due to the service-connected left ankle 
condition."  

A December 1997 VAE report expands on the October 1997 VAE, 
and shows that x-ray reports dated April 1997 reportedly 
showed moderate degenerative arthritis of the left ankle and 
hips, as well as spinal deformities.  

A March 1998 VA addendum is also of record, where it is noted 
that the C-file was not available for review in October 1997; 
that although it was reviewed, that it was not noted to be 
reviewed in the examination report of December 1997; and 
further notes that it was again reviewed.  The examiner noted 
that x-ray reports dated February 1978 and May 1981 showed 
degenerative arthritis and minimal evidence of old trauma of 
the left ankle, respectively; and that a January 1986 report 
showed that there were no degenerative changes present in the 
ankles.  The examiner noted that the veteran had subsequently 
had problems with his cervical and lumbar spines, and was 
currently in a wheelchair.  Additionally, the examiner 
concluded that: "But as far as this situation it is 
certainly felt that the fact that his ankle in 1986 did not 
show any degenerative [change] and his hips did show [that 
degenerative changes were present,] obviously the left foot 
injury had no bearing on his arthritis of his back or hips."  

A March 1999 clinical record shows that the veteran's private 
physician stated; "A variety of X-ray reports and plain 
films and MRIs were reviewed in the office today.  I am in 
agreement with the following[:] The [veteran] has definite 
post-traumatic arthritis about the left ankle, both hips and 
lumbar spine."  The examiner concluded: "I do feel that 
there is a relationship between his original ankle injury and 
the problems with regard to his hips  and his back."

In response to this opinion, the RO aptly requested an 
additional medical opinion based on an x-ray report noted to 
be submitted at the veteran's hearing as to the etiology of 
his hip condition.  An October 1999 VAE report shows that an 
opinion could not be given without resorting to speculation.    

Thus, we must weigh the evidence before us in order to 
determine whether service connection for a left or right hip 
disorder is warranted.  We find the January 1984 VAE report 
particularly probative in this regard.  This particular 
examiner performed a thorough examination, x-raying the 
veteran after removing his shoes in order to determine the 
etiology of his disability.  This examiner found that 
although the veteran's right leg was shorter than his left, 
that this was due to a congenital defect.  Thus, service 
connection for any back or hip disorder that developed as a 
result of this congenital defect would be precluded.  See 
38 C.F.R. § 4.9 (2000).  

However, we note that the examiner also found that "This 
shortness along with the degenerative arthritic changes in 
his left ankle makes walking for him a little difficult and 
therefore caus[es] him to have pain in the pelvic area."  

Additionally, although the examiner at the October 1997 VAE 
ultimately provided a different opinion in the March 1998 VA 
addendum, we do not necessarily find this dispositive of the 
issue on appeal.  First, the examiner did not mention the 
January 1984 VAE report in his review.  This is important, 
because the January 1984 report, unlike the 1986 report, 
assesses degenerative change.  In addition, the October 1997 
VAE report used the appropriate standard in determining that 
a hip condition was as likely as not related to a left ankle 
condition, and made this determination after a physical 
examination of the veteran was conducted.  

Also, the March 1999 opinion from the veteran's private 
physician is offered to show that there is a relationship 
between the veteran's hips and back and his left ankle 
condition.  We agree with the RO that this opinion, standing 
alone, is not particularly probative because although the 
examiner indicated he reviewed medical evidence, he did not 
include any such medical evidence or even a summary of the 
pertinent reports relied on.  

However, we find the January 1984 VAE report particularly 
probative as to the etiology of the veteran's current hip and 
back condition.  Although that evidence shows that the 
veteran's back disorder is due to his congenital hip 
deformity resulting in his right leg being shorter than his 
left, it also shows that the veteran manifested some hip 
pain, due, in some part, to a service-connected left ankle 
condition.  

Thus, although the veteran's non-service-connected hip 
disorder may have been only slightly aggravated by his left 
ankle disability, secondary service connection is warranted 
for that increase in disability that results from aggravation 
of a nonservice-connected disability by a service-connected 
disability.  Allen, 7 Vet. App. 439 (compensation for the 
degree of disability, but only that degree, over and above 
the degree of disability existing prior to the aggravation is 
warranted).  

In brief, because the evidence is in equipoise as to this 
point of whether the veteran's non-service-connected hip 
disorder was aggravated by his service-connected left ankle 
disability, and in order to afford the veteran the benefit of 
every doubt, service connection for the increase in 
disability that results from aggravation of the nonservice-
connected hip disability by the service-connected ankle 
disability is established.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the incremental increase of disability 
in the left hip that is proximately due to or resulting from 
the left ankle disability is granted. 

Service connection for the incremental increase of disability 
in the right hip that is proximately due to or resulting from 
the left ankle disability is granted.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

